EXHIBIT 10.9
[image01.jpg]
 
Wells Fargo Bank, National Association (“Wells Fargo”)
375 Park Avenue
New York, NY 10152
Attn: Structuring Services Group
Telephone: 212-214-6101
Facsimile: 212-214-5913
 
Opening Transaction
 
To:
Dycom Industries, Inc.
11780 U.S. Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
 
   
From:
Wells Fargo Bank, National Association
   
Re:
Base Issuer Warrant Transaction
   
Date:
September 9, 2015




--------------------------------------------------------------------------------

 
Dear Ladies and Gentlemen:


 
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Wells Fargo Bank,
National Association (“Dealer”) and Dycom Industries, Inc.
(“Counterparty”).  This communication constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.
 
1.      This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.
 
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
 
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for US Dollars (“USD”) as the Termination Currency and the election that
the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply
to Counterparty with a “Threshold Amount” of USD25.0 million so long as the
7.125% Senior Subordinated Notes due 2021 issued by Dycom Investments, Inc., a
Delaware corporation, a wholly owned subsidiary of the Counterparty, are
outstanding, and USD35.0 million at any time thereafter).
 
 
 

--------------------------------------------------------------------------------

 
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.
 
2.      The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions.  The terms of
the particular Transaction to which this Confirmation relates are as follows:
 
General Terms:
 
 
Trade Date:
September 9, 2015

 
 
Effective Date:
September 15, 2015, or such other date as agreed between the parties, subject to
Section 8(k) below

 
 
Components:
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation.  The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 
 
Warrant Style:
European

 
 
Warrant Type:
Call

 
 
Seller:
Counterparty

 
 
Buyer:
Dealer

 
 
Shares:
The Common Stock of Counterparty, par value USD0.33 1/3 (Ticker Symbol: “DY”).

 
 
Number of Warrants:
For each Component, as provided in Annex A to this Confirmation.

 
 
Warrant Entitlement:
One Share per Warrant

 
 
Strike Price:
USD130.4275

 
 
Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment,  the
Strike Price would be less than USD 74.53, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Counterparty’s capitalization.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Number of Shares:
As of any date, a number of Shares equal to the product of the Number of
Warrants and the Warrant Entitlement.

 
 
Premium:
USD12,936,000.00

 
 
Premium Payment Date:
The Effective Date

 
 
Exchange:
New York Stock Exchange

 
 
Related Exchange:
All Exchanges

 
Procedures for Exercise:
 
 
In respect of any Component:

 
 
Expiration Time:
Valuation Time

 
 
Expiration Date:
As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction).  Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and may determine the VWAP Price
based on transactions in the Shares effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended.  Any Scheduled Trading Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be a Scheduled Trading Day; if a closure of the Exchange prior to its normal
close of trading on any Scheduled Trading Day is scheduled following the date
hereof, then such Scheduled Trading Day shall be deemed to be a Disrupted Day in
full.  Section 6.6 of the Equity Definitions shall not apply to any Valuation
Date occurring on an

 
 
 
3

--------------------------------------------------------------------------------

 
 
   
Expiration Date. “Final Disruption Date” means May 19, 2022.

 
 
Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption that Dealer has elected, by notice to Counterparty, to
deem to be a Market Disruption Event.”

 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 
 
Regulatory Disruption:
Any event that Dealer, in its good faith and reasonable discretion (based on
advice of counsel), determines makes it appropriate, with regard to (x) any
legal, regulatory or self-regulatory  requirements or (y) related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer generally applicable in
similar situations and applied in a non-discriminatory manner), for Dealer to
refrain from or decrease any market activity in connection with the Transaction.
If Dealer determines in good faith that a Market Disruption Event has occurred
on any Scheduled Trading Day solely pursuant to clause (y) above and solely with
respect to voluntarily adopted policies and procedures, such Scheduled Trading
Day will be a Disrupted Day in full.

 
 
Automatic Exercise:
Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

 
 
Counterparty’s Telephone Number

 
and Telex and/or Facsimile Number

 
and Contact Details for purpose of

 
Giving Notice:
As provided in Section 6(a) below.



Settlement Terms:
 
 
In respect of any Component:

 
 
Settlement Currency:
USD

 
 
Net Share Settlement:
On each Settlement Date, Counterparty shall deliver to Dealer a number of Shares
equal to the Number of

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
Shares to be Delivered for such Settlement Date to the account specified by
Dealer and cash in lieu of any fractional Share valued at the Relevant Price on
the Valuation Date corresponding to such Settlement Date.  If, in the reasonable
opinion of Counterparty or Dealer, based on advice of counsel, for any reason,
the Shares deliverable upon Net Share Settlement would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”), then Dealer may elect to either (x) accept
delivery of such Shares notwithstanding any restriction on transfer or (y)
accept delivery of such Shares subject to a discount and have the provisions set
forth in Section 8(b) below apply.

 
 
The Number of Shares to be Delivered shall be delivered by Counterparty to
Dealer no later than 12:00 noon (local time in New York City) on the relevant
Settlement Date.

 

 
Number of Shares to be Delivered:
In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring in respect of
such Exercise Date over the Strike Price (or, if there is no such excess, zero)
divided by (B) such VWAP Price.

 
 
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the New York Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session), as published by Bloomberg at 4:15 P.M., New York City
time (or 15 minutes following the end of any extension of the regular trading
session), on such Exchange Business Day, on Bloomberg page “DY.N <Equity> AQR”
(or any successor thereto) (or if such published volume weighted average price
is unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a volume
weighted method).

 
 
Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
applicable securities laws that exist as a result of the fact that Counterparty
is the issuer of the Shares.

 
Adjustments:
 
 
In respect of any Component:

 
 
Method of Adjustment:
Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below.  For the avoidance of doubt, Calculation Agent Adjustment (including,
without limitation, in respect of Extraordinary Dividends) shall continue to
apply until the obligations of the parties (including any obligations of
Counterparty pursuant to Section 8(e) below) under the Transaction have been
satisfied in full.

 
For the avoidance of doubt, such adjustments shall be made in a commercially
reasonable manner based on commercially reasonable inputs and, to the extent of
any adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Counterparty’s stock (or the Share Termination Delivery Units, as applicable) or
an observable index, other than an index calculated or measured solely by
reference to the Counterparty’s own operations (or the issuer of the Share
Termination Delivery Units’ own operations, as applicable), (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity relevant to the Shares (or the Share
Termination Delivery Units, as applicable), other commercially reasonable option
pricing inputs and the ability to maintain a commercially reasonable hedge
position relating to the underlying shares) and (iii) settlement in Shares (or
the Share Termination Delivery Units, as applicable) as the default settlement
method (subject to Counterparty’s ability to elect otherwise subject to certain
conditions) pursuant to “Settlement Terms” above and Section 8(a), Section 8(b),
Section 8(c) and Section 8(n) below.
 
 
Extraordinary Dividend:
Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date for
the Component with the latest Expiration Date (or, if any Deficit Shares are
owed pursuant to Section 8(e) below, such later date on which Counterparty’s
obligations under this Transaction have been satisfied in full).

 

 
Extraordinary Dividend Adjustment:
If at any time during the period from and including the Trade Date, to and
including the Expiration Date for the Component with the latest Expiration Date

 
 
 
6

--------------------------------------------------------------------------------

 
 

 
 
(or, if any Deficit Shares are owed pursuant to Section 8(e) below, such later
date on which Counterparty’s obligations under this Transaction have been
satisfied in full), an ex-dividend date for an Extraordinary Dividend occurs or
is deemed to occur, then the Calculation Agent will make adjustments to any one
or more of the Strike Price, the Number of Warrants, the Warrant Entitlement
and/or any other variable relevant to the exercise, settlement, payment or other
terms of the Transaction as it determines appropriate, in its commercially
reasonable discretion, to account for the economic effect on the Transaction of
such Extraordinary Dividend.

 
For the avoidance of doubt, such adjustments shall be made in a commercially
reasonable manner based on commercially reasonable inputs and, to the extent of
any adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Counterparty’s stock (or the Share Termination Delivery Units, as applicable) or
an observable index, other than an index calculated or measured solely by
reference to the Counterparty’s own operations (or the issuer of the Share
Termination Delivery Units’ own operations, as applicable), (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity relevant to the Shares (or the Share
Termination Delivery Units, as applicable), other commercially reasonable option
pricing inputs and the ability to maintain a commercially reasonable hedge
position relating to the underlying shares) and (iii) settlement in Shares (or
the Share Termination Delivery Units, as applicable) as the default settlement
method (subject to Counterparty’s ability to elect otherwise subject to certain
conditions) pursuant to “Settlement Terms” above and Section 8(a), Section 8(b),
Section 8(c) and Section 8(n) below.
 
Extraordinary Events:
 
 
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors) and of a corporation that is organized under the laws of the United
States, any State thereof or the District of Columbia”.

 
 
Merger Event:
Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
12.1(b) of the Equity Definitions and an Additional Termination Event under
Section 8(j)(iv) of this Confirmation, Dealer may elect, in its commercially
reasonable judgment, whether the provisions of Section 12.2 of the Equity
Definitions or Section 8(j)(iv) will apply.

 
 
Consequences of Merger Events:

 
 
(a)
Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

 
 
(c)
Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction.

 
 
Tender Offer:
Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and an Additional
Termination Event under Section 8(j)(iii) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 8(j)(iii) will apply.

 
 
Consequences of Tender Offers:

 
 
(a)
Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)
Share-for-Other:
Modified Calculation Agent Adjustment

 
 
(c)
Share-for-Combined:
Modified Calculation Agent Adjustment

 

 
Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”.  An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable.

 
 
Announcement Event:
(i) The public announcement of any Merger Event or Tender Offer, the intention
to enter into a Merger Event or Tender Offer or any transaction or event that,
if completed, would constitute a Merger Event or Tender Offer, (ii) the public
announcement by Counterparty or any of its subsidiaries of any acquisition where
the aggregate consideration exceeds 15% of the market capitalization of
Counterparty as of the date of such announcement (an “Acquisition Transaction”),
(iii) the public announcement by Counterparty of an intention to solicit or
enter into, or to explore strategic alternatives or other similar undertaking
that may

 
 
8

--------------------------------------------------------------------------------

 
 
 
 
include, a Merger Event, Tender Offer or Acquisition Transaction or (iv) any
subsequent public announcement of a change to a transaction or intention that is
the subject of an announcement of the type described in clause (i), (ii) or
(iii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention) (in each case, whether such announcement is
made by Counterparty or a third party); provided that, for the avoidance of
doubt, the occurrence of an Announcement Event with respect to any transaction
or intention shall not preclude the occurrence of a later Announcement Event
with respect to such transaction or intention.

 
 
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 
 
Modified Calculation

 
Agent Adjustment:
If, in respect of a Merger Event, the Counterparty under the Transaction
following such Merger Event will not be the issuer of the New Shares, the Dealer
may elect (in its sole discretion) for Cancellation and Payment (Calculation
Agent Determination) to apply.  In addition, if, in respect of any Merger Event
to which Modified Calculation Agent Adjustment applies, the adjustments to be
made in accordance with Section 12.2(e)(i) of the Equity Definitions would
result in Counterparty being different from the issuer of the Shares, then with
respect to such Merger Event, as a condition precedent to the adjustments
contemplated in Section 12.2(e)(i) of the Equity Definitions, Counterparty and
the issuer of the Shares shall, prior to the Merger Date, have entered into such
documentation containing representations, warranties and agreements relating to
securities law and other issues as requested by Dealer that Dealer has
determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
and procedures applicable to Dealer (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Dealer),
and if such conditions are not met or if the Calculation Agent determines that
no adjustment that it could make under Section 12.2(e)(i) of the Equity
Definitions will produce a commercially reasonable result, then the consequences
set forth in Section 12.2(e)(ii) of the Equity Definitions shall apply.

 
For the avoidance of doubt, such adjustments shall be made in a commercially
reasonable manner based on commercially reasonable inputs and, to the extent of
any adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Counterparty’s stock (or the Share Termination Delivery Units, as applicable) or
an observable index, other than an index calculated or measured solely by
reference to the Counterparty’s own operations (or the issuer of the Share
Termination Delivery Units’ own operations, as applicable), (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity relevant to the Shares (or the Share
Termination Delivery Units, as applicable), other commercially reasonable option
pricing inputs and the ability to maintain a commercially reasonable hedge
position relating to the underlying shares) and (iii) settlement in Shares (or
the Share Termination Delivery Units, as applicable) as the default settlement
method (subject to Counterparty’s ability to elect otherwise subject to certain
conditions) pursuant to “Settlement Terms” above and Section 8(a), Section 8(b),
Section 8(c) and Section 8(n) below.
 
 
Nationalization, Insolvency

 
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 
 
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
Article 12 of the Equity Definitions, an Additional Termination Event (with such
terminated Transaction(s) (or portions thereof) being the Affected
Transaction(s) and Counterparty being the sole Affected Party) shall be deemed
to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

 
Additional Disruption Events:
 
 
(a)
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided, further that (i)
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the phrase “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

 
 
(b)
Failure to Deliver:
Not Applicable

 
 
(c)
Insolvency Filing:
Applicable

 
 
(d)
Hedging Disruption:
Applicable; provided that

 
 
(i)
Section 12.9(a)(v) of the Equity Definitions is hereby modified by:

 
 
(a)
inserting the following words at the end of clause (A) thereof:  “in the manner

 
 
11

--------------------------------------------------------------------------------

 
 
 
 
contemplated by the Hedging Party on the Trade Date”;

 
 
(b)
inserting the following two phrases at the end of such Section:

 
 
“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, the transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
and other terms.”;

 
 
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

 
 
(e)
Increased Cost of Hedging:
Applicable


 
 
(f)
Loss of Stock Borrow:
Applicable

 
 
Maximum Stock Loan Rate:
200 basis points per annum

 
 
(g)
Increased Cost of Stock Borrow:
Applicable


 
 
Initial Stock Loan Rate:
Prior to September 16, 2021, zero basis points per annum, and thereafter, 25
basis points per annum.

 
 
Hedging Party:
Dealer for all applicable Additional Disruption Events.

 
 
Determining Party:
Dealer for all applicable Additional Disruption Events.

 
 
Non-Reliance:
Applicable

 
 
Agreements and Acknowledgments

 
Regarding Hedging Activities:
Applicable

 
 
Additional Acknowledgments:
Applicable

 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
3.
Calculation Agent:
Dealer; provided that all calculations and determinations made by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner; provided further that, upon receipt of written request from
Counterparty, the Calculation Agent shall promptly provide Counterparty with a
written explanation describing in reasonable detail any calculation, adjustment
or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, but without disclosing Dealer’s
proprietary models or other information that may be proprietary or subject to
contractual, legal or regulatory obligations to not disclose such information),
and shall use commercially reasonable efforts to provide such written
explanation within five Exchange Business Days from the receipt of such request.

 

 
4. 
Account Details:

 
 
Dealer Payment Instructions:

 
 
 
Account for delivery of Shares to Dealer:  To be provided by Dealer

 
 
Counterparty Payment Instructions:  To be provided by Counterparty.

 

 
5. 
Offices:

 
The Office of Dealer for the Transaction is: Charlotte
 
The Office of Counterparty for the Transaction is:
 
11780 U.S. Highway 1, Suite 600
Palm Beach Gardens, Florida 33408



 
6. 
Notices: For purposes of this Confirmation:

 
(a)      Address for notices or communications to Counterparty:
 

 
To: 
Dycom Industries, Inc.

11780 U.S. Highway 1, Suite 600
Palm Beach Gardens, FL 33408

 
Attn: 
General Counsel

 
Telephone: 
(561) 627-7171

 
Facsimile: 
(561) 627-7709



(b)      Address for notices or communications to Dealer:
 
For notices with respect to the Transaction:


Notwithstanding anything to the contrary in the Agreement, all notices to Wells
Fargo in connection with the Transaction are effective only upon receipt of
email message to CorporateDerivativeNotifications@wellsfargo.com.
 
 
13

--------------------------------------------------------------------------------

 
 
Wells Fargo Bank, National Association
375 Park Avenue, 4th Floor
MAC J0127-041
New York, NY 10152
 
 
7.      Representations, Warranties and Agreements:
 
(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:
 
(i)           On the Trade Date, as of the date of any election by Counterparty
to satisfy its Payment Obligation in cash under Section 8(a) below, and as of
the date of any election by Counterparty to pay cash in the circumstances set
forth in Section 8(n)(ii) below, (A) none of Counterparty and its officers and
directors is entering into the Transaction or making such election, as
applicable, “on the basis of” (within the meaning of Rule 10b5-1(b) under the
Exchange Act) any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.
 
(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards  including ASC Topic 260, Earnings Per Share, ASC Topic
815, Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).
 
(iii)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably
request.  Based on such resolutions, neither Dealer nor any of its affiliates
shall be subject to the restrictions under Section 607.0901 of the Florida
Business Corporation Act as an “interested stockholder” of Counterparty by
virtue of (A) its role as initial purchaser of, or market-maker in, any
securities of Counterparty convertible into the Shares, (B) its entry into the
Transaction and/or (C) any hedging transactions in Counterparty’s securities in
connection with the Transaction.
 
(iv)           Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
 
(v)           Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
 
(vi)           On the Trade Date and the Premium Payment Date (A) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (B) the capital of Counterparty is adequate to
conduct the business of Counterparty and (C) Counterparty has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(vii)           Counterparty shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).
 
(viii)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement dated as of
the Trade Date between Goldman, Sachs & Co. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated as the representatives (the “Representatives”) of the Initial
Purchasers and Counterparty (the “Purchase Agreement”) are true and correct as
of the Trade Date and the Effective Date and are hereby deemed to be repeated to
Dealer as if set forth herein.
 
(ix)           (x) (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M until the
second Exchange Business Day immediately following the Settlement Period .
 
(x)           (x) On the Trade Date, (y) during the Settlement Period and (z) on
any other Exercise Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except,
solely in the case of clause (x) above, through one or more of the
Representatives pursuant to the Share repurchase transactions contemplated under
“Use of Proceeds” in the Preliminary Offering Circular for the 0.75% Convertible
Senior Notes due 2021 of Counterparty, as supplemented by the related pricing
term sheet.
 
(xi)           Counterparty agrees that it (A) will not during the Settlement
Period make, or permit to be made, any public announcement (as defined in Rule
165(f) under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Counterparty’s average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the date of such announcement that were not
effected through Dealer or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the date of such
announcement.  Such written notice shall be deemed to be a certification by
Counterparty to Dealer that such information is true and correct.  In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders.  “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.
 
(xii)           (A) Any Shares issued or delivered in connection with the
Transaction shall be duly authorized and validly issued, fully paid and
non-assessable, and the issuance or delivery thereof shall not be subject to any
preemptive or similar rights and shall, upon issuance, be accepted for listing
or quotation on the Exchange; and (B) the Shares of Counterparty initially
 
 
15

--------------------------------------------------------------------------------

 
 
issuable upon exercise of the Warrants have been reserved for issuance by all
required corporate action of the Counterparty.
 
(xiii)           No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning, holding (however defined) or having
a right to acquire Shares.
 
(xiv)           Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities, including, without
limitation, the transaction that is the subject of this confirmation and any
transactions related hereto or contemplated hereby; (B) will exercise
independent judgment in evaluating the recommendations of Dealer and its
affiliates or associated persons with regard to any such securities transactions
or strategies unless it has otherwise notified Dealer in writing; and (C) has
total assets of at least $50 million. Counterparty will notify Dealer if the
immediately preceding statement contained in this Section 7(a)(xiv) ceases to be
true.
 
(xv)           Without limiting the generality of Section 3(a) of the Agreement,
neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended July 25, 2015, as updated by any
subsequent filings, to which Counterparty or any of its subsidiaries is a party
or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.
 
(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in the U.S. Commodity Exchange
Act, as amended, and is entering into the Transaction as principal (and not as
agent or in any other capacity, fiduciary or otherwise) and not for the benefit
of any third party.
 
(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act, by virtue of Section 4(a)(2) thereof.  Accordingly, Dealer
represents and warrants to Counterparty that (i) it has the financial ability to
bear the economic risk of its investment in the Transaction and is able to bear
a total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.
 
(d)           Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”).  The parties hereto
further intend (A) that this Confirmation is (i) a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section
 
 
16

--------------------------------------------------------------------------------

 
 
101(53B) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
 
(e)           Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement and
Sections 7(a)(v) and 7(a)(xii) of this Confirmation and such other matters as
Dealer may reasonably request.
 
(f)           Counterparty understands that notwithstanding any other
relationship between Counterparty and Dealer and its affiliates, in connection
with this Transaction and any other over-the-counter derivative transactions
between Counterparty and Dealer or its affiliates, Dealer or its affiliate is
acting as principal and is not a fiduciary or advisor in respect of any such
transaction, including any entry, exercise, amendment, unwind or termination
thereof.
 
8.      Other Provisions:
 
(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Counterparty shall owe Dealer any amount upon
settlement, cancellation or termination of the Transaction, including, without
limitation, pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions or pursuant to Section 6(d)(ii) of the Agreement (but excluding, for
the avoidance of doubt, any amount pursuant to “Settlement Terms” above, Section
8(b) below, Section 8(c) below and/or Section 8(n) below) (a “Payment
Obligation”), Counterparty shall satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below), unless Counterparty elects to
pay the relevant Payment Obligation in cash by giving irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 9:30 A.M., New York City time, on the Merger Date, Tender Offer Date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Cash
Termination”); provided that, if Counterparty elects to satisfy its Payment
Obligation by paying cash, Dealer shall have the right, in its sole reasonable
discretion, to elect to require Counterparty to satisfy its Payment Obligation
by the Share Termination Alternative, notwithstanding Counterparty’s election to
the contrary; and provided further that, notwithstanding the foregoing, the
Share Termination Alternative will not be required (but, for the avoidance of
doubt, Dealer shall have the right to elect for the Share Termination
Alternative to apply) in the event of (i) an Insolvency, a Nationalization, a
Tender Offer or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (ii) of an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party or an Extraordinary Event,
which Event of Default, Termination Event or Extraordinary Event resulted from
an event or events within Counterparty’s control.  If the Share Termination
Alternative applies, the following provisions shall apply on the Scheduled
Trading Day immediately following the Merger Date, the Tender Offer Date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable:
 
Share Termination Alternative:
If applicable, means that Counterparty shall deliver to Dealer the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to the Transaction, including, without limitation,
pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date or dates as
the Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 
Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Share Termination Delivery Property by replacing any fractional portion of the
aggregate amount of a security therein with an amount of cash in the Settlement
Currency equal to the value of such fractional security based on the values used
to calculate the Share Termination Unit Price.

 
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Counterparty at the time of notification of the Payment Obligation.

 
Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer.  If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 
Failure to Deliver:
Not Applicable

 
Other Applicable Provisions:
If Share Termination Alternative is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of any Share Termination Delivery Units (or any
security forming a part thereof). If, in the reasonable opinion of Counterparty
or Dealer, based on advice of counsel, for any reason, any securities comprising
the Share Termination Delivery Units deliverable pursuant to this Section 8(a)
would not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then Dealer may elect to either (x) permit delivery of such
securities notwithstanding any restriction on transfer or (y) have the
provisions set forth in Section 8(b) below apply.

 
(b)             Registration/Private Placement Procedures.  (i) With respect to
the Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8.  If so applicable, then, at the election of Counterparty
by notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Counterparty
to Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Counterparty for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Counterparty shall deliver additional Shares or Share Termination
Delivery Units, as the case may be, so that the value of such Shares or Share
Termination Delivery Units, as determined by the Calculation Agent 
 
 
18

--------------------------------------------------------------------------------

 
 
to reflect an appropriate liquidity discount, the value of which shall take into
account a commercially reasonable discount resulting from the fact that the
registered payment shares will not be registered for resale, as determined by
the Calculation Agent, equals the value of the number of Shares or Share
Termination Delivery Units that would otherwise be deliverable if such Shares or
Share Termination Delivery Units were freely tradeable (without prospectus
delivery) upon receipt by Dealer (such value, the “Freely Tradeable Value”);
provided that, if requested by Dealer, Counterparty shall make the election
described in this clause (B) with respect to Shares delivered on all Settlement
Dates no later than one Exchange Business Day prior to the first Exercise Date,
and the applicable procedures described below shall apply to all Shares
delivered on the Settlement Dates on an aggregate basis.  (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Counterparty” shall mean
the issuer of the relevant securities, as the context shall require.)
 
(ii)           If Counterparty makes the election described in clause (b)(i)(A)
above:
 
(A)           Dealer (or an affiliate of Dealer designated by Dealer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Dealer or such affiliate, as the case may be, in its discretion;
and
 
(B)           Dealer (or an affiliate of Dealer designated by Dealer) and
Counterparty shall enter into an agreement (a “Registration Agreement”) on
commercially reasonable terms in connection with the public resale of such
Shares or Share Termination Delivery Units, as the case may be, by Dealer or
such affiliate substantially similar to underwriting agreements customary for
underwritten offerings of equity securities, in form and substance commercially
reasonably satisfactory to Dealer or such affiliate and Counterparty, which
Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Counterparty, shall provide for the
payment by Counterparty of all expenses in connection with such resale,
including all registration costs and all fees and expenses of counsel for
Dealer, and shall provide for the delivery of accountants’ “comfort letters” to
Dealer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.
 
(iii)           If Counterparty makes the election described in clause (b)(i)(B)
above:
 
(A)           Dealer (or an affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Dealer or such affiliate identified by
Dealer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them), subject to execution by such
recipients of customary confidentiality agreements reasonably acceptable to
Counterparty;
 
(B)           Dealer (or an affiliate of Dealer designated by Dealer) and
Counterparty shall enter into an agreement (a “Private Placement Agreement”) on
commercially reasonable terms in connection with the private placement of such
Shares or Share Termination Delivery Units, as the case may be, by Counterparty
to Dealer or such affiliate and the private resale of such shares by Dealer or
such affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer and Counterparty, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Counterparty, shall provide for the
payment by Counterparty of all expenses in connection with such resale,
including all fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from
 
 
19

--------------------------------------------------------------------------------

 
 
the registration requirements of the Securities Act for such resales, and shall
use best efforts to provide for the delivery of accountants’ “comfort letters”
to Dealer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares;
 
(C)           Counterparty agrees that any Shares or Share Termination Delivery
Units so delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Counterparty shall effect such transfer without any further
action by Dealer and (ii) after the minimum “holding period” within the meaning
of Rule 144(d) under the Securities Act has elapsed with respect to such Shares
or any securities issued by Counterparty comprising such Share Termination
Delivery Units, Counterparty shall promptly remove, or cause the transfer agent
for such Shares or securities to remove, any legends referring to any such
restrictions or requirements from such Shares or securities upon delivery by
Dealer (or such affiliate of Dealer) to Counterparty or such transfer agent of
any seller’s and broker’s representation letters customarily delivered by Dealer
in connection with resales of restricted securities pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer); and
 
(D)           Counterparty shall not take, or cause to be taken, any action that
would make unavailable either the exemption pursuant to Section 4(a)(2) of the
Securities Act for the sale by Counterparty to Dealer (or any affiliate
designated by Dealer) of the Shares or Share Termination Delivery Units, as the
case may be, or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of
the Securities Act for resales of the Shares or Share Termination Delivery
Units, as the case may be, by Dealer (or any such affiliate of Dealer).
 
(c)             Make-whole Shares. If Counterparty makes the election described
in clause (i)(B) of paragraph (b) of this Section 8, then Dealer or its
affiliates may sell (which sale shall be made in a commercially reasonable
manner) such Shares or Share Termination Delivery Units, as the case may be,
during a period (the “Resale Period”) commencing on the Exchange Business Day
following delivery of such Shares or Share Termination Delivery Units, as the
case may be, and ending on the Exchange Business Day on which Dealer or its
affiliates completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales exceed the Freely Tradeable Value.  If any of such delivered Shares or
Share Termination Delivery Units remain after such realized net proceeds exceed
the Freely Tradeable Value, Dealer shall return such remaining Shares or Share
Termination Delivery Units to Counterparty.  If the Freely Tradeable Value
exceeds the realized net proceeds from such resale, Counterparty shall transfer
to Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares or Share Termination Delivery Units, as the case may be,
(“Make-whole Shares”) in an amount that, based on the Relevant Price on the last
day of the Resale Period (as if such day was the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount.  The Resale Period shall continue to enable the sale of the Make-whole
Shares in the manner contemplated by this Section 8(c).  This provision shall be
applied successively until the Additional Amount is equal to zero, subject to
Section 8(e).
 
(d)             Beneficial Ownership.  Notwithstanding anything to the contrary
in the Agreement or this Confirmation, in no event shall Dealer be entitled to
receive, or shall be deemed to receive, any Shares if, immediately upon giving
effect to such receipt of such Shares (and after taking into account any Shares
deliverable by Counterparty to Dealer at such time under any transaction or
security other than the Transaction), (i) the “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and the rules promulgated thereunder)
of Shares by Dealer, any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Dealer with respect to “beneficial
ownership” of any Shares (collectively, “Dealer Group”) would be equal to or
greater than 8.0% or more of the outstanding Shares on the date of determination
or (ii) Dealer, Dealer Group or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group
 
 
20

--------------------------------------------------------------------------------

 
 
(Dealer, Dealer Group or any such person, a “Dealer Person”) under Section
607.0901 of the Florida Business Corporation Act or other federal, state or
local law, rule, regulation or regulatory order or organizational documents or
contracts of Counterparty applicable to ownership of Shares (“Applicable
Restrictions”), would own, beneficially own, constructively own, control, hold
the power to vote or otherwise meet a relevant definition of ownership in excess
of a number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Dealer Person under
Applicable Restrictions and with respect to which such requirements have not
been met or the relevant approval has not been received or that would subject a
Dealer Person to restrictions (including restrictions relating to business
combinations and other designated transactions) under Applicable Restrictions
minus (y) 1.0% of the number of Shares outstanding on the date of determination
(either such condition described in clause (i) or (ii), an “Excess Ownership
Position”).  If any delivery owed to Dealer hereunder is not made, in whole or
in part, as a result of this provision, Counterparty’s obligation to make such
delivery shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after, Dealer gives notice to Counterparty that such delivery would not
result in the existence of an Excess Ownership Position.
 
(e)           Limitations on Settlement by Counterparty.  Notwithstanding
anything to the contrary herein or in the Agreement, in no event shall
Counterparty be required to deliver Shares in connection with the Transaction in
excess of the Capped Number of Shares (as provided in Annex A to this
Confirmation), subject to adjustment from time to time in accordance with the
provisions of this Confirmation or the Definitions; provided that no such
adjustment shall cause the Capped Number to exceed the Available Shares, other
than an adjustment resulting from actions of the Counterparty or events within
the Counterparty’s control (the “Capped Number”).  Counterparty represents and
warrants to Dealer (which representation and warranty shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Counterparty that are not reserved for future issuance in connection with
transactions in the Shares (other than the Transaction) on the date of the
determination of the Capped Number (such Shares, the “Available Shares”).  In
the event Counterparty shall not have delivered the full number of Shares
otherwise deliverable as a result of this Section 8(e) (the resulting deficit,
the “Deficit Shares”), Counterparty shall be continually obligated to deliver
Shares, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, when, and to the extent, that (A) Shares
are repurchased, acquired or otherwise received by Counterparty or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (C) Counterparty additionally
authorizes any unissued Shares that are not reserved for other transactions
(such events as set forth in clauses (A), (B) and (C) above, collectively, the
“Share Issuance Events”).  Counterparty shall promptly notify Dealer of the
occurrence of any of the Share Issuance Events (including the number of Shares
subject to clause (A), (B) or (C) and the corresponding number of Shares to be
delivered) and, as promptly as reasonably practicable, deliver such Shares
thereafter.  In the event that Counterparty is obligated to deliver Deficit
Shares in accordance with the foregoing and/or the representation and warranty
set forth in the second sentence of this Section 8(e) is not true as of any day
that the Transaction is outstanding, Counterparty shall not, until
Counterparty’s obligations under the Transaction have been satisfied in full,
use any Shares that become available for potential delivery to Dealer as a
result of any Share Issuance Event for the settlement or satisfaction of any
transaction or obligation other than the Transaction or reserve any such Shares
for future issuance for any purpose other than to satisfy Counterparty’s
obligations to Dealer under the Transaction.
 
(f)             Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Counterparty under this Confirmation are not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(g)             Amendments to Equity Definitions.  The following amendments
shall be made to the Equity Definitions:
 
(i)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and
 
(ii)           Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are
hereby amended by deleting the words “diluting or concentrative” and replacing
them with “material” and adding the phrase “or options on the Shares” at the end
of the sentence;
 
(iii)           Section 12.6(a)(ii) of the Equity Definitions is hereby amended
by (1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Counterparty.”
 
(iv)           Section 12.9(b)(iv) of the Equity Definitions is hereby amended
by (A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; “Lending Party”
means a third party that is not the Counterparty or an affiliate of the
Counterparty that Dealer considers to be an acceptable counterparty (acting in
good faith and in a reasonable manner in light of (x) other transactions that
Dealer (or its agent or affiliate) may have entered into with such party and (y)
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements or related policies and procedures
are imposed by law or have been voluntarily adopted by Dealer) that apply
generally to transactions of a nature and kind similar to the transactions
contemplated with such party);
 
(v)           Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C), (3)
replacing in the penultimate sentence the words “either party” with “the Hedging
Party” and (4) deleting clause (X) in the final sentence; and
 
(vi)           Section 12.7(b) of the Equity Definitions is hereby amended by
deleting the words “(and in any event within five Exchange Business Days) by the
parties after” appearing after the words “agreed promptly” and replacing with
the words “by the parties on or prior to”.
 
(h)              Transfer and Assignment.  Dealer may transfer or assign its
rights and obligations hereunder and under the Agreement, in whole or in part,
at any time without the consent of Counterparty; provided, that, as a result of
such transfer or assignment, (i) Counterparty will not be required to pay the
transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Counterparty would have been required to
pay to Dealer in the absence of such transfer or assignment and (ii) such
transferee provides either an IRS Form W-9 or W-8 (or successor form) , except
to the extent such entitlement to receive a greater payment results from a
Change in Tax Law that occurs after the date of the transfer or assignment.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(i)              Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 
(j)           Additional Termination Events.  The occurrence of any of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Counterparty shall be
the sole Affected Party and Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement and to
determine the amount payable pursuant to Section 6(e) of the Agreement; provided
that with respect to any Additional Termination Event, Dealer may choose to
treat part of the Transaction as the sole Affected Transaction, and, upon the
termination of the Affected Transaction, a Transaction with terms identical to
those set forth herein except with a Number of Warrants equal to the unaffected
number of Warrants shall be treated for all purposes as the Transaction, which
shall remain in full force and effect:
 
(i)            Dealer reasonably determines that it is advisable to terminate a
portion of the Transaction so that Dealer’s related hedging activities will
comply with applicable securities laws, rules or regulations or related policies
and procedures of Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer), or
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal to hedge its obligations pursuant
to this Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements;
 
(ii)            at any time at which any Excess Ownership Position occurs,
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party of the Transaction or any other transaction between the parties
after using its commercially reasonable efforts on pricing and terms and within
a time period reasonably acceptable to Dealer such that an Excess Ownership
Position no longer exists; provided that Dealer shall treat only that portion of
the Transaction as the Affected Transaction as necessary so that such Excess
Ownership Position no longer exists;
 
(iii)            any “person” or “group” (within the meaning of Section 13(d) of
the Exchange Act), other than Counterparty or its subsidiaries, files a Schedule
TO or any schedule, form or report under the Exchange Act disclosing that such
person or group has become the direct or indirect ultimate “beneficial owner,”
as defined in Rule 13d-3 under the Exchange Act, of the common equity of
Counterparty representing more than 50.0% of the voting power of such common
equity;
 
(iv)            consummation of any consolidation, merger, amalgamation, scheme
of arrangement or other binding share exchange or reclassification or similar
transaction between Counterparty and another person (other than its
subsidiaries), in each case pursuant to which the Shares shall be converted into
cash, securities or other property or any sale, conveyance, transfer or lease of
all or substantially all of the assets of Counterparty, on a consolidated basis,
to any other person (for the avoidance of doubt, other than any of
Counterparty’s subsidiaries);
 
provided that, notwithstanding the foregoing, any transaction or event set forth
in the immediately preceding clause (iv) shall not constitute an Additional
Termination Event if at least 90% of the consideration received or to be
received by holders of the Shares (excluding cash payments for fractional
Shares) in the transaction or transactions that would otherwise constitute an
Additional Termination Event pursuant to clause (iv) of this Section 8(j)
consists of shares of common stock or common equity interests that are traded on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or any of their respective successors) or that will be so
traded when issued or exchanged in connection with such transaction or
transactions.  For the avoidance of doubt, an event that is not considered an
Additional Termination Event pursuant to the immediately preceding sentence
shall not be an Additional Termination Event solely because such event could
also be described by clause (iii) above; or
 
 
 
23

--------------------------------------------------------------------------------

 
 
(v)            holders of Shares approve any plan or proposal for Counterparty’s
liquidation or dissolution (other than in a transaction described in (iv) above;
 
(k)           [Reserved]
 
(l)           Extension of Settlement.  Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion, that such further division is necessary or advisable to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market or stock loan market or to enable Dealer
to effect transactions with respect to Shares in connection with its hedging
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be compliance with applicable legal,
regulatory and self-regulatory requirements or with related policies and
procedures applicable to Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer).
 
(m)           No Netting and Set-off.  The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction.  Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party under any other agreement between parties hereto,
by operation of law or otherwise.
 
(n)           Early Unwind.  In the event the sale by Counterparty of the “Firm”
Securities is not consummated pursuant to the Purchase Agreement for any reason,
or Counterparty fails to deliver to Dealer opinions of counsel as required
pursuant to Section 7(e), in each case by the close of business in New York on
September 15, 2015 (or such later date as agreed upon by the parties) (September
15, 2015 or such later date being the “Early Unwind Date”), the Transaction
shall automatically terminate (the “Early Unwind”) on the Early Unwind Date and
the Transaction and all of the respective rights and obligations of Dealer and
Counterparty hereunder shall be cancelled and terminated and Counterparty shall
(i) deliver to Dealer a number of Shares having a value (as determined by the
Calculation Agent) equal to the aggregate amount of costs and expenses relating
to the unwinding of Counterparty’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by Dealer or its affiliates in connection with such hedging activities, unless
Counterparty agrees to purchase any such Shares at the cost at which Dealer
purchased such Shares), as determined by the Calculation Agent, and the parties
shall enter into customary and commercially reasonable documentation relating to
the registered or exempt resale of such Shares or (ii) at the election of
Counterparty by providing prompt written notice to Dealer within one Scheduled
Trading Day (in which notice Counterparty makes the representations and
warranties set forth in Section 7(a)(i) above) pay to Dealer an amount in cash
equal to such aggregate amount calculated pursuant to clause (i)
above.  Following such termination, cancellation and payment or delivery, each
party shall be released and discharged by the other party from, and agrees not
to make any claim against the other party with respect to, any obligations or
liabilities of either party arising out of, and to be performed in connection
with, the Transaction either prior to or after the Early Unwind Date.  Dealer
and Counterparty represent and acknowledge to the other that upon an Early
Unwind and following the payment referred to above, all obligations with respect
to the Transaction shall be deemed fully and finally discharged.
 
(o)           Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein or the Agreement
(including, but not limited to, rights arising from a Change in Law, a Hedging
Disruption, an Increased Cost of Hedging, a Loss of Stock Borrow, an Increased
Cost of Stock Borrow, an Excess Ownership Position or Illegality (as defined in
the Agreement)).
 
(p)           Payment by Dealer.  In the event that an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an
 
 
24

--------------------------------------------------------------------------------

 
 
Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement)
and, as a result, Dealer owes to Counterparty an amount calculated under Section
6(e) of the Agreement, such amount shall be deemed to be zero.
 
(q)           Delivery of Cash.  For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring the Counterparty to deliver cash
in respect of the settlement of the Transaction, except in circumstances where
the required cash settlement thereof is permitted for classification of the
contract as equity by ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity, as in effect on the relevant Trade Date (including, without
limitation, where the Counterparty so elects to deliver cash or fails timely to
elect to deliver Shares or Share Termination Delivery Property in respect of
such settlement).
 
(r)           Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).
 
(s)           Amendment.  This Confirmation and the Agreement may not be
modified, amended or supplemented, except in a written instrument signed by
Counterparty and Dealer.
 
(t)           Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(u)           Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and, subject to Section 8(h) (if any such designation
and assumption referred to in this sentence constitutes a transfer and
assignment subject to Section 8(h)), any such designee may assume such
obligations.  Dealer shall be discharged of its obligations to Counterparty to
the extent, and solely to the extent, of any such performance.
 
(v)           Tax Matters.
 
(i)           Withholding Tax imposed on payments to non-US counterparties under
the United States Foreign Account Tax Compliance Act.  “Indemnifiable Tax” as
defined in Section 14 of the Master Agreement shall not include any withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Master Agreement.
 
(ii)           HIRE Act.  “Indemnifiable Tax” as defined in Section 14 of the
Master Agreement shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.
 
(iii)           Tax documentation. Counterparty shall provide to Dealer a valid
U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on or
before the date of execution of this Confirmation, (ii) upon reasonable request
of Dealer and (iii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect.  Additionally,
Counterparty shall, promptly upon request by Dealer, provide such other tax
forms and documents reasonably requested by Dealer.  Dealer shall provide to
Counterparty a valid U.S. Internal Revenue Service  Form W-9, or any successor
thereto, (i) on or before the date of execution of this Confirmation, (ii) upon
reasonable request of Counterparty and (iii) promptly upon learning that any
such tax form previously provided by Dealer has become obsolete or
 
 
 
25

--------------------------------------------------------------------------------

 
 
incorrect. Additionally, Dealer shall, promptly upon request by Counterparty,
provide such other tax forms and documents reasonably requested by Counterparty.
 
(iv)           Tax Representations.  Counterparty represents to Dealer that for
U.S. federal income tax purposes it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) and an
“exempt recipient” (as that term is used in section 1.6049-4(c)(1) of the United
States Treasury Regulations).  Dealer represents to Counterparty that for U.S.
federal income tax purposes it is a national banking association organized and
existing under the laws of the United States of America, and is an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii)(M).
 
(v)           U.S. Federal Withholding Tax in the Case of a Transfer or
Assignment.  If Dealer transfers or assigns all or any part of its rights and
obligations under the Transaction without the Counterparty’s consent to a
transferee that (1) is not a United States person (as defined in the Code) and
(2) does not provide a W-8ECI, the term “Indemnifiable Tax” as defined in
Section 14 of the Agreement shall not include any U.S. federal withholding tax,
and if, at any time, Counterparty is required to remit an amount of tax in
respect of any such U.S. federal withholding tax with respect to a payment (or
deemed payment or deemed distribution) under the Transaction, then without
duplication for any amount that Counterparty has deducted on account of such tax
from any amount paid to such transferee pursuant to the Transaction, the amount
so required to be remitted shall be payable by such transferee to Counterparty
within 10 business days of written demand by the Counterparty. For the avoidance
of doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which
is required by applicable law for the purposes of Section 2(d) of the Agreement.
 
(w)           Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
(x)           Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
 
(y)           Gross-Up. To the extent an amount is payable by Counterparty under
2(d)(i)(4) of the Agreement on account of a delivery of securities or property
other than cash, Counterparty will satisfy the obligations under 2(d)(i)(4) of
the Agreement by increasing the amount of such delivery by an amount having a
value, as determined by the Calculation Agent, that corresponds to the
requirements of 2(d)(i)(4) of the Agreement.
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to CorporateDerivativeNotifications@wellsfargo.com.
 
 

  Yours faithfully,                 WELLS FARGO BANK, NATIONAL ASSOCIATION      
                        By: /s/ Thomas Yates       Name: Thomas Yates      
Title: Managing Director            



Agreed and Accepted By:       DYCOM INDUSTRIES, INC.                   By: /s/
H. Andrew DeFerrari     Name: H. Andrew DeFerrari     Title: Senior Vice
President & Chief Financial Officer        

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Annex A


Capped Number: 1,733,944.


For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.


Component Number
Number of Warrants
Expiration Date
1
8,669
12/15/2021
2
8,669
12/16/2021
3
8,669
12/17/2021
4
8,669
12/20/2021
5
8,669
12/21/2021
6
8,669
12/22/2021
7
8,669
12/23/2021
8
8,669
12/27/2021
9
8,669
12/28/2021
10
8,669
12/29/2021
11
8,669
12/30/2021
12
8,669
12/31/2021
13
8,669
1/3/2022
14
8,669
1/4/2022
15
8,669
1/5/2022
16
8,669
1/6/2022
17
8,669
1/7/2022
18
8,669
1/10/2022
19
8,669
1/11/2022
20
8,669
1/12/2022
21
8,669
1/13/2022
22
8,669
1/14/2022
23
8,669
1/18/2022
24
8,669
1/19/2022
25
8,669
1/20/2022
26
8,669
1/21/2022
27
8,669
1/24/2022
28
8,669
1/25/2022
29
8,670
1/26/2022
30
8,670
1/27/2022
31
8,670
1/28/2022
32
8,670
1/31/2022
33
8,670
2/1/2022
34
8,670
2/2/2022
35
8,670
2/3/2022
36
8,670
2/4/2022
37
8,670
2/7/2022
38
8,670
2/8/2022
39
8,670
2/9/2022
40
8,670
2/10/2022
41
8,670
2/11/2022
42
8,670
2/14/2022
43
8,670
2/15/2022
44
8,670
2/16/2022
45
8,670
2/17/2022
46
8,670
2/18/2022

 
 
 
 

--------------------------------------------------------------------------------

 
 
47
8,670
2/22/2022
48
8,670
2/23/2022
49
8,670
2/24/2022
50
8,670
2/25/2022
51
8,670
2/28/2022
52
8,670
3/1/2022
53
8,670
3/2/2022
54
8,670
3/3/2022
55
8,670
3/4/2022
56
8,670
3/7/2022
57
8,670
3/8/2022
58
8,670
3/9/2022
59
8,670
3/10/2022
60
8,670
3/11/2022
61
8,670
3/14/2022
62
8,670
3/15/2022
63
8,670
3/16/2022
64
8,670
3/17/2022
65
8,670
3/18/2022
66
8,670
3/21/2022
67
8,670
3/22/2022
68
8,670
3/23/2022
69
8,670
3/24/2022
70
8,670
3/25/2022
71
8,670
3/28/2022
72
8,670
3/29/2022
73
8,670
3/30/2022
74
8,670
3/31/2022
75
8,670
4/1/2022
76
8,670
4/4/2022
77
8,670
4/5/2022
78
8,670
4/6/2022
79
8,670
4/7/2022
80
8,670
4/8/2022
81
8,670
4/11/2022
82
8,670
4/12/2022
83
8,670
4/13/2022
84
8,670
4/14/2022
85
8,670
4/18/2022
86
8,670
4/19/2022
87
8,670
4/20/2022
88
8,670
4/21/2022
89
8,670
4/22/2022
90
8,670
4/25/2022
91
8,670
4/26/2022
92
8,670
4/27/2022
93
8,670
4/28/2022
94
8,670
4/29/2022
95
8,670
5/2/2022
96
8,670
5/3/2022
97
8,670
5/4/2022
98
8,670
5/5/2022
99
8,670
5/6/2022

 
 
 
2

--------------------------------------------------------------------------------

 
 
100
8,670
5/9/2022



 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------